Citation Nr: 0736408	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-19 401	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic 
cardiovascular disorder to include arteriosclerotic 
cardiovascular disease and coronary artery disease.  

2.  Whether the veteran submitted a timely notice of 
disagreement with the May 15, 2003, Department of Veterans 
Affairs rating decision denying a compensable disability 
evaluation for the veteran's asbestosis.  

3.  Entitlement to an increased disability evaluation for the 
veteran's asbestosis, currently 10 percent disabling.  

3.  Entitlement to an effective date prior to January 13, 
2005, for the award of a 10 percent evaluation for the 
veteran's asbestosis.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1940 to 
November 1946.  

On May 15, 2003, the Cleveland, Ohio, Regional Office denied 
a compensable disability evaluation for the veteran's 
asbestosis.  In March 2005, the veteran submitted a notice of 
disagreement (NOD) with that decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which determined that 
the veteran's March 2005 NOD was untimely.  In April 2005, 
the RO increased the evaluation for the veteran's asbestosis 
from noncompensable to 10 percent; effectuated the award as 
of January 13, 2005; and denied service connection for a 
chronic cardiovascular disorder to include arteriosclerotic 
cardiovascular disease and coronary artery disease.  


FINDINGS OF FACT

1.  The veteran had active service from September 1940 to 
November 1946.  

2.  On October 26, 2007, the Board was notified that the 
veteran had died in September 2007.  

CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
veteran's claims following his death.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sadly, the veteran died during the pendency of the instant 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
veteran's death.  Therefore, it must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).  


ORDER

The appeal is dismissed.  



		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


